Citation Nr: 0923527	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  05-36 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss. 

2.  Entitlement to an initial rating in excess of 10 percent 
for retained shrapnel, right thigh. 

3.  Entitlement to an initial rating in excess of 10 percent 
for Achilles tendonitis, right ankle.

4.  Entitlement to an initial rating in excess of 10 percent 
for retropatellar pain syndrome, left knee.

5.  Entitlement to an initial rating in excess of 10 percent 
for residuals, choroidal rupture, left eye. 

6.  Entitlement to an initial compensable rating for a 
perforated tympanic membrane, right ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to 
December 2003.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in January 
2004 and June 2004 of the Department of Veterans Affairs 
(VA).  The January 2004 rating decision was issued by the 
Regional Office (RO) in Nashville, Tennessee, which granted 
entitlement to service connection for right thigh, retained 
shrapnel; Achilles tendonitis, right ankle; retropatellar 
pain syndrome, left knee; perforation of the tympanic 
membrane, right ear; and denied entitlement to service 
connection for right ear hearing loss.  The June 2004 rating 
decision was issued by the RO in Indianapolis, Indiana, which 
granted entitlement to service connection for residuals, 
thyroidal rupture, left eye.  The Veteran appealed those 
decisions to BVA, and the case was referred to the Board for 
appellate review.  The Board notes that the appeal is 
currently under the jurisdiction of the Indianapolis, Indiana 
RO.

Subsequently, in a November 2006 rating decision, a 10 
percent rating was assigned for the Veteran's retropatellar 
pain syndrome, left knee, effective from December 2003.  On a 
claim for an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the 
grant of the 10 percent rating for the Veteran's left knee 
disorder is not a full grant of the benefits sought on 
appeal, and since the Veteran did not withdraw his claim of 
entitlement to a higher initial rating, the matter remains 
before the Board for appellate review.

Although the October 2005 statement of the case (SOC) also 
included the issues of entitlement to an increased evaluation 
for tinnitus, entitlement to an increased evaluation for a 
scar on the left forehead, entitlement to an increased 
evaluation for perforation of the left tympanic membrane, 
entitlement to an increased evaluation for left ear hearing 
loss, and entitlement to service connection for a left ankle 
disorder, the Veteran did not perfect his appeal as to these 
issues on his November 2005 Substantive Appeal (VA Form 9).  
In a May 2006 statement, the Veteran's representative 
affirmed that the Veteran did not wish to appeal those 
issues.  Therefore, the issues of entitlement to an increased 
evaluation for tinnitus, entitlement to an increased 
evaluation for a scar on the left forehead, entitlement to an 
increased evaluation for perforation of the left tympanic 
membrane, entitlement to an increased evaluation for left ear 
hearing loss, and entitlement to service connection for a 
left ankle disorder are considered withdrawn and will not be 
discussed by the Board in the decision below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to have a current right 
ear hearing loss disability for service connection purposes 
pursuant to 38 C.F.R. § 3.385.

3.  The Veteran's retained shrapnel, right thigh, is not 
manifest by any moderately severe residuals to the affected 
muscle group.

4.  The Veteran's Achilles tendonitis, right ankle, is not 
manifest by moderate limitation of motion of the ankle.

5.  The Veteran's retropatellar pain syndrome, left knee, is 
not manifest by flexion limited to 30 degrees or extension 
limited to 15 degrees. 

6.  The Veteran's residuals, choroidal rupture, left eye, are 
manifest by complaints of blurred vision and decreased 
acuity; objectively, the evidence shows visual acuity of no 
worse than 20/40 in left eye, with no evidence of loss of 
field vision.

7.  A compensable rating may not be assigned for a 
perforation of the tympanic membrane under the VA Schedule 
for Rating Disabilities.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2008).

2.  The criteria for an initial disability rating in excess 
of 10 percent for retained shrapnel, right thigh, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.73, Diagnostic Code 
5314 (2008).

3.  The criteria for an initial disability rating in excess 
of 10 percent for Achilles tendonitis, right ankle, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.71a, Diagnostic Codes 
5024-5271 (2008).

4.  The criteria for an initial disability rating in excess 
of 10 percent for retropatellar pain syndrome, left knee, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.71a, Diagnostic 
Codes 5299-5260 (2008).

5.  The criteria for an initial disability rating in excess 
of 10 percent for residuals, choroidal rupture, left eye, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.84a, Diagnostic 
Codes 6099-6011 (2008).

6.  A compensable initial rating for a perforation of the 
right tympanic membrane may not be assigned.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 4.1, 
4.7, 4.87, Diagnostic Code 6211 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

With regard to the Veteran's service connection claim, the 
Board finds that the VCAA duty was satisfied by a letter sent 
to the Veteran in August 2003.  The letter addressed all 
required notice elements and was sent prior to the initial 
unfavorable decision by the AOJ.  In this case, the fact that 
the notice did not address either the relevant rating 
criteria or effective date provisions, was harmless error 
because service connection is being denied, and therefore no 
rating or effective date is being assigned.  In any event, 
the Veteran was provided notice of these criteria in notice 
letters dated in March 2006 and May 2006.  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

With regard to the Veteran's initial rating claims, as set 
forth above, this matter stems from the Veteran's appeal of 
the initial ratings assigned by the RO following the award of 
service connection.  The Court has held that once service 
connection is granted, the claim has been substantiated, and 
further VCAA notice is generally not required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) 
("[O]nce a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."); see also Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).

In this case, the Veteran has appealed the initial ratings 
assigned by the RO.  The evidence does not show, nor does the 
Veteran contend, that he has been prejudiced by any VCAA 
notification errors.  Thus, the Board finds that no further 
VCAA notification action is required.  See Goodwin v. Peake, 
22 Vet. App. 128 (2008) (holding that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream 
elements).

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records.  

Additionally, the Veteran was afforded VA examinations to 
evaluate his claims in September 2003, May 2004, June 2006 
and October 2006.  To that end, when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that the VA opinions obtained in this case are more 
than adequate, as they are predicated on a full reading of 
the Veteran's claims file, to include his service treatment 
records.  The examinations consider all of the pertinent 
evidence of record, as well as the statements of the Veteran, 
and provide a complete rationale for the conclusions 
reached.  

The Board does observe that at his May 2006 Decision Review 
Officer hearing, the Veteran testified that the September 
2003 VA examination was rushed.  Although for the reasons and 
bases described above, the Board finds that this examination 
was adequate, the Veteran was afforded subsequent VA 
examinations in June 2006 and October 2006, which the Board 
also finds adequate, as these examinations were also based on 
a review of the Veteran's claims file, the Veteran's oral 
history, and a physical examination of the Veteran.  See 
Barr, supra.

Additionally, in the Veteran's representative's May 2009 
written brief presentation, the Veteran's representative 
stated that given the age of the Veteran's most recent VA 
examinations, the Veteran should be afforded more current VA 
examinations in order to determine the current extent of his 
disabilities.  In this regard, the Board notes that although 
the duty to assist includes providing the Veteran with a 
thorough and contemporaneous medical examination, see Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991), the duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  In this case, 
as was noted above, the Board finds that the June 2006 and 
October 2006 VA examinations are adequate, in that they 
included the Veteran's oral history, a thorough physical 
examination of the Veteran and additional diagnostic tests, 
to include X-rays, were performed.  See Barr, supra.  

Furthermore, there is no evidence to support the Veteran's 
representative's contentions that there has been a material 
change in the severity of the Veteran's service-connected 
disorders since he was last examined.  38 C.F.R. § 3.327(a); 
cf. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (current VA 
examination was warranted where appellant presented a letter 
from his rehabilitation counselor and a private examination 
report, both of which suggested that there had been a 
material change in his condition and that current rating was 
insufficient).  Because the Veteran in this case has not 
presented any evidence indicating that there has been a 
material change in his disabilities or that the current 
ratings may be incorrect, the Board finds that a current VA 
examination is not warranted.  See 38 C.F.R. § 3.327(a); 
Caffrey, 6 Vet. App. at 381.  Furthermore, the Board again 
emphasizes that VA examinations in this case were adequate 
and reliable, and a claim need not be remanded solely because 
of the passage of time when an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion has been met 
in this case.  38 C.F.R. § 3.159(c)(4).  The Board, 
therefore, finds that the VCAA duty to assist has also been 
satisfied. 


LAW AND ANALYSIS

I.  Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may be established on 
a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.:"  38 
C.F.R. § 3.385.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for right 
ear hearing loss.  There were no in- service findings of 
right ear hearing loss.  Further, the Veteran does not 
currently have right ear hearing loss pursuant to 38 C.F.R. § 
3.385.  As such, without a current disability, service 
connection for right ear hearing loss cannot be granted.

On the Veteran's July 2003 separation examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
15
20

In October 2006, the Veteran underwent a VA audiological 
examination.  At the examination, the Veteran reported 
bilateral eardrum perforations in December 2001 sustained 
from friendly fire.  On the authorized audiological 
evaluation performed, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  The examiner stated that in the 
Veteran's right ear, his hearing was characterized by normal 
sensitivity from 250 to 4000 Hz, with a mild loss at 8000 Hz.  
His speech discrimination score, in quiet, was excellent.  

Accordingly, the Board notes that the Veteran' audiological 
findings on the October 2006 VA examination do not meet the 
criteria for hearing loss pursuant to 38 C.F.R. § 3.385.  As 
such, the Veteran does not have right ear hearing loss for VA 
purposes.  Service connection requires evidence that 
establishes that the Veteran currently has the claimed 
disability.  See Degmetich, 104 F. 3d at 1332; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Without a current 
disability, the Veteran's claim for service connection for 
right ear hearing loss cannot be granted.

Although the Veteran may sincerely believe that he has a 
right ear hearing loss disability that was caused by acoustic 
trauma during active service, the Veteran, as a lay person, 
is not competent to testify that he has a right ear hearing 
loss disability that was caused by his military service.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is 
no indication in the record that the Veteran is a physician 
or other health care professional.  Therefore, as a 
layperson, he is not competent to provide evidence that 
requires medical knowledge because he lacks the requisite 
professional medical training, certification and expertise to 
present opinions regarding diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  Therefore, 
the Veteran's statements regarding etiology do not constitute 
competent medical evidence on which the Board can make a 
service connection determination.

In conclusion, the Board finds that the does not have right 
ear hearing loss for VA purposes.  Additionally, the evidence 
does not support service connection for right ear hearing 
loss by a presumptive basis because there is no competent 
medical evidence showing that the Veteran had hearing loss 
that manifested itself to a degree of 10 percent or more 
within one year from the date of his separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Therefore, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for entitlement to 
service connection for right ear hearing loss.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  38 
U.S.C.A. § 5107(b).  As such, service connection for right 
ear hearing loss is denied.  38 C.F.R. § 3.303.

II.  Initial Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an [initial] rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence obtained during the appeal period indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45. Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

	A.  Retained Shrapnel, Right Thigh

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, and impairment of 
coordination and uncertainty of movement.  Under Diagnostic 
Codes 5301 through 5323, disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  See generally 38 C.F.R. § 4.73.

Under VA regulations, a "slight" muscle disability results 
from an injury that is a simple muscle wound without 
debridement or infection.  See 38 C.F.R. § 4.56 (d)(1)(i).  
Service department records must show a superficial wound with 
brief treatment and return to duty, as well as healing with 
good functional results.  There must be no evidence of any of 
the cardinal signs or symptoms of muscle disability.  See 38 
C.F.R. § 4.56 (d)(1)(ii).  The objective findings must show 
that there is a minimal scar, and must be negative for 
evidence of a fascia defect, atrophy, or impaired tonus, as 
well as be negative for impairment of function or retained 
metallic fragments in the muscle tissue.  See 38 C.F.R. § 
4.56 (d)(1)(iii).

Moderate disability of muscles results from through and 
through or deep penetrating wound of short track from a 
single bullet, small shell, or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  It requires some loss 
of deep fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue when 
compared to sound side.  38 C.F.R. § 4.56(d)(2) (2008).

Moderately severe disability of muscles results from through 
and through or deep penetrating wound with debridement, 
prolonged infection, sloughing of soft parts, and 
intermuscular scarring.  It requires indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

Severe disability of the muscles results from through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, sloughing of soft 
parts, and intermuscular binding and scarring.  It requires 
ragged, depressed and adherent scars; loss of deep fascia or 
muscle substance or soft flabby muscles in the wound area; 
and severe impairment on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side.  38 C.F.R. § 4.56(d)(4).  If present, 
the following are also signs of severe muscle disability: (a) 
x-ray evidence of minute multiple scattered foreign bodies; 
(b) adhesion of the scar; (c) diminished muscle excitability 
on electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile; or (g) induration or atrophy of an entire muscle 
following simple piercing by a projectile.  Id.

Finally, an open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal.  38 C.F.R. § 4.56(a).  A through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  38 C.F.R. 
§ 4.56(b).

Diagnostic Code 5314 (2008) provides evaluations for 
disability of MG XIV.  The muscles involved in MG XIV include 
anterior thigh group: sartorius, rectus femoris, vastus 
externus, vastus intermedius, vastus internus, and tensor 
vaginae femoris.  The functions affected by these muscles 
include extension of the knee, simultaneous flexion of the 
hip and flexion of the knee, tension of the fascia lata and 
iliotibial band, acting with XVII, in postural support of the 
body or acting with hamstrings in synchronizing the hip and 
knee.  Muscle disability under this provision is evaluated as 
follows: slight (0 percent); moderate (10 percent); 
moderately severe (30 percent), and severe (40 percent).

In considering all the evidence under the laws and 
regulations as set forth above, the Board finds no basis for 
assigning a higher disability rating for the Veteran's 
retained shrapnel wound to MG XIV, right thigh.  In this 
regard, the Veteran's service treatment records indicate that 
the Veteran sustained a shrapnel wound to the right thigh in 
December 2001.  Service treatment records indicate that this 
wound was treated with debridement, removal of some metal 
fragments and bandaging.

More recently, at his June 2006 VA examination, the Veteran 
reported that the area where the shrapnel broke his skin was 
well-healed.  He had no erythema or drainage from that.  He 
had no pain on that side.  It bothered him a little when he 
did leg extensions and found that the right thigh was more 
easily fatigued than the left thigh.  On examination, he had 
no pain on palpation.  He had excellent muscle tone as he was 
a weight lifter.  He had 5/5 muscle strength of his knee 
extensors.  He had no palpable masses and again, there was no 
tenderness at that site.  The examiner found no fatigability 
on testing, or any strength differences when compared to his 
contralateral side.  The examiner diagnosed retained shrapnel 
in the right thigh, which was asymptomatic at that time.  X-
rays revealed the presence of anterior soft tissue shrapnel. 

At the September 2003 VA examination, the Veteran described a 
retained foreign body from a friendly fire accident, and 
reported distal anterior muscle pain with activity.  He 
stated that he experienced pain after 20 minutes of strenuous 
activity, and he rated the pain as 3 or 4 on a scale of zero 
to 10.  He continued that each episode of pain lasted for 30 
minutes to 1 hour.  He was not taking any medications.  The 
examiner stated that there were no clinical findings as to 
the Veteran's thighs, and that his muscle strength was 5/5.  
X-rays did reveal a 7 x 7 mm triangular metal fragment seen 
at the midshaft, at the level of the right thigh, about 2 cm 
anterior to the femur.  However, the femur was intact.  The 
examiner diagnosed retained shrapnel, right thigh. 

Thus, the Board finds that the Veteran's retained shrapnel, 
right thigh, is appropriately evaluated as 10 percent 
disabling.  The Veteran's service treatment records reflect 
that his shrapnel wound to his right thigh was not a through 
and through or deep penetrating wound with debridement, 
prolonged infection, sloughing of soft parts, and 
intermuscular scarring.  Although the Veteran's wound was 
debrided, there are no apparent residuals and he did not have 
any prolonged infection thereafter.  Further, there are no 
indications that the Veteran suffers from any palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).  In fact, both the September 2003 and June 2006 
VA examiner's found the Veteran's muscle strength to be 5/5, 
and the June 2006 VA examiner stated that he found no 
fatigability on testing or any strength difference compared 
to his contralateral side.  Accordingly, the Veteran's 
retained shrapnel, right thigh, does not meet the criteria of 
a moderately severe muscle injury.

In addition, although the Veteran presented with complaints 
of fatigue and pain at his VA examinations, and testified to 
such at his May 2006 DRO hearing, the Board finds that the 
Veteran is not entitled to an increased evaluation for his 
retained shrapnel, right thigh, under the provisions of 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In this regard, the June 2006 VA examiner 
noted that he found no fatigability on testing, or any 
strength difference compared to the contralateral side.  
Similarly, the September 2003 VA examiner stated that the 
Veteran's muscle strength was 5/5 and that the Veteran's 
right thigh had no clinical findings.  Therefore, the Board 
concludes that a disability evaluation in excess of 10 
percent for the Veteran's retained shrapnel, right thigh, is 
not warranted under Diagnostic Code 5314.

Furthermore, since the Veteran's service-connected disability 
includes a scar from his shrapnel wound, he is potentially 
entitled to a separate rating for his scar.  The Court has 
held that a separate rating for a tender and painful scar at 
the site of injury may be assigned without violating the 
provisions of 38 U.S.C.A. § 4.14 (rule against pyramiding), 
as long as the symptomatology is not duplicative or 
overlapping with symptomatology of the service-connected 
condition.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Pursuant to Diagnostic Codes 7802 to 7805, a scar is assigned 
a compensable rating when the scar is superficial, does not 
cause limited motion and the area is greater than 144 sq. 
inches (929 sq. cm.) or greater; a scar is superficial and 
unstable; the scar is superficial and painful on examination; 
or the scar limits the function of the affected part. 38 
C.F.R. § 4.118, Diagnostic Codes 7802 to 7805 (2008).  
However, in this case, the September 2003 June 2006 VA 
examiners found that the Veteran's scar was not greater than 
929 sq. cm., the scars were also nontender and nonadherent, 
they did not show evidence of breakdown and did not limit the 
function of the Veteran's right thigh.  Specifically, the 
June 2006 VA examiner noted that the area where the shrapnel 
broke skin was well healed and he had no erythema or drainage 
from that.  He also stated that there was no tenderness at 
that site.  The September 2003 VA examiner noted that the 
Veteran's right thigh scar was 1.5 cm on the medial aspect of 
the right thigh.  Therefore, the Veteran is not entitled to a 
separate rating for his right thigh scar.

Additionally, the record contains no evidence showing the 
Veteran is entitled to a higher rating at any point during 
the instant appeal; therefore no staged ratings are 
appropriate. See Fenderson, supra.  Thus, the Board finds 
that the currently assigned 10 percent evaluation is 
appropriate and that there is no basis for awarding a higher 
evaluation at any point during the appeal period.  38 C.F.R. 
§§ 4.73, Diagnostic Code 5314.

Thus, as the criteria for a disability evaluation in excess 
of 10 percent for the Veteran's retained shrapnel, right 
thigh, have not been met, the appeal is denied.  In essence, 
the preponderance of the evidence is against an initial 
disability evaluation in excess of 10 percent for this 
disorder.  Because the preponderance of the evidence is 
against the Veteran's claim, the benefit of the doubt 
provision does not apply.  As such, entitlement to an initial 
disability evaluation in excess of 10 percent for the 
Veteran's retained shrapnel, right thigh, must be denied.

	B.  Achilles Tendonitis, Right Ankle

The Veteran's ankle is currently evaluated as 10 percent 
disabling, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5024-5271.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2008).  The hyphenated 
diagnostic code in this case indicates that Achilles 
tendonitis under Diagnostic Code 5024 is the service- 
connected disorder and that limitation of motion of the ankle 
under Diagnostic Code 5271 is a residual condition.

Under Diagnostic Code 5271, a 10 percent rating is prescribed 
for moderate limitation of motion of the ankle, and a 20 
percent rating is prescribed for marked limitation of motion 
of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2008).

Normal ankle dorsiflexion is to 20 degrees, and normal ankle 
plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(2008).

The Board notes that words such as "moderate" and "marked" 
are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to an initial disability evaluation 
in excess of 10 percent for his service-connected right ankle 
disorder.  In this regard, the Veteran has not been shown to 
have marked limitation of motion of the right ankle. 

The Veteran was afforded a VA examination in June 2006.  At 
that examination, the Veteran stated that his right ankle 
began bothering him about 4 years prior after spraining his 
ankle when he rolled it.  He had no treatment at that time 
and since then, said that it bothered him when he walked up 
hills or if he walked more than a mile.  He was not using any 
kind of support or going to physical therapy.  On 
examination, he had a neutral heel alignment.  On toe raise, 
he had a good varus position.  Although he was diagnosed with 
Achilles tendonitis, when the examiner palpated his Achilles 
tendon there was no tenderness, and he did not have any 
swelling or edema within his tendon.  He was tender just 
anterior to that in the retrocalcaneal bursa.  He had good 
Thompson testing, and excellent plantar flexion.  He had a 
good range of motion and excellent strength in his calf as 
well.  X-rays showed normal mortis position and no arthritis.  
The examiner did not see any fractures on the lateral view.  
He did note that the view was taken at an odd angle and it 
appeared that the joint was not congruent; however, in 
looking at the other views he could not reconcile this image.  
The examiner stated that he believed that to be a rotational 
phenomenon only.  The examiner diagnosed right retrocalcaneal 
bursitis. 

The Veteran was also afforded a VA examination in September 
2003.  At that examination, the Veteran reported injuring his 
right ankle during a twist injury in April of 2001.  He was 
treated conservatively, but continued to experience residual 
stiffness with diminished dorsiflexion in his ankle.  The 
stiffness and pain improved with stretching, but he did 
describe occasional swelling in the ankle with strenuous 
activity.  The Veteran stated that he wore a brace on the 
ankle because it rolled easily.  On physical examination, the 
Veteran had dorsiflexion to 10 degrees and Achilles pain with 
full dorsiflexion.  X-ray of the right ankle was normal.  The 
examiner diagnosed Achilles tendonitis of the right ankle.  

In addition, at his May 2006 DRO hearing, the Veteran 
testified that his right ankle was still painful on use and 
that it fatigued more easily than his left ankle.  He further 
testified that the ankle popped and cracked when he walked 
and that it did not bend as much as it used to.  

Thus, based on a thorough review of the record, the evidence 
does not support a disability evaluation in excess of 10 
percent for the Veteran's service-connected right ankle 
disorder under Diagnostic Code 5271.  Although the Veteran 
has complained of pain and fatigue in his right ankle and 
limitation of motion, none of the medical evidence of record 
objectively documents "marked" limitation of motion in the 
right ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  In 
this regard, as was noted above, normal dorsiflexion of the 
ankle is from zero to 20 degrees.  At the Veteran's September 
2003 VA examination, the Veteran had dorsiflexion to 10 
degrees.  Furthermore, at the June 2006 VA examination, the 
examiner stated that the Veteran's range of motion was good.  
Therefore, the Board finds that the currently assigned 10 
percent rating accurately reflects the Veteran's degree of 
disability in his right ankle.  

The Board has also considered other diagnostic codes 
pertaining to the ankle and foot to determine if a higher 
initial evaluation is warranted under other criteria.  
Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  In this 
case, the Veteran's disability does not warrant a higher 
rating under Diagnostic Code 5270 or Diagnostic Code 5272 
because he has never demonstrated or been diagnosed with 
ankylosis of the ankle.  In addition, the Veteran has never 
been diagnosed with malunion of the os calcis or astragalus 
and never underwent astragalectomy; thus, Diagnostic Codes 
5273 and 5274 are not for application in this case.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 
(2008).  

Considering whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45, the 
Board observes that the Veteran has complained of pain and 
fatigability due to his service-connected right ankle 
disability.  However, when viewed in conjunction with the 
medical evidence, his complaints do not tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  The 
Board finds that the Veteran's degree of limitation of motion 
is contemplated in the current rating.  Therefore, the Board 
finds that the holding in DeLuca and the provisions of 38 
C.F.R. §§ 4.40 and 4.45 do not provide a basis for a higher 
rating.

Additionally, the record contains no evidence showing the 
Veteran was entitled to a rating in excess of 10 percent at 
any point during the instant appeal.  Therefore, no staged 
ratings are appropriate.  See Fenderson, supra.  Thus, the 
Board finds that the currently assigned 10 percent evaluation 
is appropriate and that there is no basis for awarding a 
higher evaluation at any point during the appeal period.  38 
C.F.R. § 4.71a, Diagnostic Codes 5024-5271.

Thus, as the criteria for an initial disability evaluation in 
excess of 10 percent for the Veteran's Achilles tendonitis, 
right ankle, have not been met, the appeal is denied.  In 
essence, the preponderance of the evidence is against an 
initial disability evaluation in excess of 10 percent for 
this disorder.  Because the preponderance of the evidence is 
against the Veteran's claim, the benefit of the doubt 
provision does not apply.  As such, entitlement to an initial 
disability evaluation in excess of 10 percent for the 
Veteran's Achilles tendonitis, right ankle, must be denied.

	C.  Retropatellar Pain Syndrome, Left Knee

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a Veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the Veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the Veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  In VAOPGCPREC 
9-98, General Counsel also held that if a Veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  In addition, General Counsel 
considered a hypothetical situation in which a knee 
disability was evaluated under Diagnostic Code 5259 that was 
productive of pain, tenderness, friction, osteoarthritis 
established by x-rays, and a slight loss of motion.  For the 
purposes of the hypothetical, it was assumed that Diagnostic 
Code 5259 did not involve limitation of motion.  Given the 
findings of osteoarthritis, the General Counsel stated that 
the availability of a separate evaluation under Diagnostic 
Code 5003 in light of sections 4.40, 4.45, 4.59 must be 
considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991).  Absent x-ray findings of arthritis, limitation 
of motion should be considered under Diagnostic Codes 5260 
and 5261.  The claimant's painful motion may add to the 
actual limitation of motion so as to warrant a rating under 
Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.  In addition, the 
VA General Counsel has held that separate ratings may be 
assigned under DC 5260 and DC 5261 for disability of the same 
joint.  VAOPGCPREC 9-2004 (September 17, 2004).

The Veteran's left knee disability is currently assigned a 10 
percent disability evaluation, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5299-5260.  As was noted above, with 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2008).  When an unlisted disease, injury, or 
residual is encountered, requiring analogy, the diagnostic 
code number will be "built-up" as follows.  The first two 
digits will be selected from that part of the schedule most 
closely identifying the part, or system, of the body 
involved.  The last two digits will be "99" for all 
unlisted conditions.  38 C.F.R. §§ 4.20, 4.27 (2008).  The 
hyphenated diagnostic code in this case indicates that the 
unlisted knee disorder (5299) is the service- connected 
disorder and that limitation of motion under Diagnostic Code 
5260 is a residual condition.

Under Diagnostic Code 5260, a 10 percent disability 
evaluation is assigned when flexion is limited to 45 degrees.  
A 20 percent disability evaluation is warranted when flexion 
is limited to 30 degrees.  A 30 percent disability evaluation 
is warranted when flexion is limited to 15 degrees.  
38 C.F.R. § 4.71, Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent disability 
evaluation is contemplated for extension limited to 10 
degrees.  A 20 percent disability evaluation is warranted 
when extension is limited to 15 degrees.  A 30 percent 
disability evaluation is warranted when extension is limited 
to 20 degrees.  38 C.F.R. § 4.71, Diagnostic Code 5261.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to an initial disability evaluation 
in excess of 10 percent for his service-connected left knee 
disorder.  In this regard, the Veteran has not been shown to 
have flexion limited to 30 degrees or extension limited to 15 
degrees. 

The Veteran was afforded a VA examination in June 2006.  At 
that examination, the Veteran complained of left knee pain.  
He stated that the pain was just medial to his patella.  It 
bothered him with leg curls and squats.  He did not notice 
any swelling.  He did note occasional giving way and some 
popping sensation.  On examination, he had range of motion 
from zero to 130 degrees.  He was stable to varus and valus 
stress.  He had a negative Lachman's and posterior drawer.  
He had no pain on palpation along his patellar tendon or his 
retinaculum.  He did have a negative McMurray's and he had no 
effusion.  He did have some crepitus and a small amount of 
grind and shrug test as well.  X-rays of the knee were 
unremarkable.  They showed no fracture of dislocation, and 
there was no evidence of arthritis.  The examiner diagnosed 
patellofemoral pain of the left knee. 

The Veteran was also afforded a VA examination in September 
2003.  At that examination, the Veteran described an injury 
to the left knee in March of 2002, while performing in a 
soccer game for physical training.  He experienced blunt 
trauma to the knee, and developed stiffness and swelling in 
the knee for which he was treated conservatively.  He 
described the pain in his knee as occurring the day following 
any strenuous workout.  He rated his pain as a 3 or 4 on a 
scale of zero to 10, and stated that the pain lasted for 
several hours.  He wore a brace and walked off the pain.  He 
denied swelling or locking of the knee, but did report 
buckling of the knee with fast running and occasional stair 
pain.  On physical examination, his knee had full range of 
motion.  However, the left knee had mild retropatellar 
crepitus with patellar entrapment.  Nonetheless, X-rays of 
the left knee were normal.  The examiner diagnosed mild 
retropatellar pain syndrome of the left knee. 

In addition, at his May 2006 DRO hearing, the Veteran 
testified that he had constant aching in his left knee that 
became worse when he worked out.  He further testified that 
he stopped wearing a knee brace to further develop the 
muscles around his knee, but that his knee got stiff for 
example, when he was driving for more than two and a half 
hours or sitting in one place for any length of time.  

However, as shown above, the Veteran does not meet the 
criteria for a 20 percent disability evaluation for his left 
knee based on limitation of flexion.  As shown above, the 
evidence does not show limitation of flexion of the left knee 
to 30 degrees or less as contemplated by a 20 percent rating.  
Similarly, the evidence does not show limitation of extension 
of the left knee to 15 degrees or more as contemplated by a 
20 percent rating. With respect to the left knee the 
September 2003 VA examiner stated that the Veteran had full 
range of motion, and the June 2006 VA examiner stated that 
the Veteran's range of motion was from zero to 130 degrees.  
Therefore, a rating in excess of 10 percent is not warranted 
pursuant to Diagnostic Codes 5260 of 5261.

The Board has considered whether an increased evaluation 
would be in order under other relevant diagnostic codes, such 
as that governing ankylosis, painful or removal of semilunar 
cartilage and impairment of the tibia and fibula.  However, 
the Board finds that the criteria for a rating in excess of 
10 percent for the Veteran's left knee disability are simply 
not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256, 5258, 
5259 and 5262 (2008).  In this regard, the medical evidence 
of record does not show the Veteran to have ankylosis, 
removal or painful locking of semilunar cartilage, or 
malunion of the tibia and fibula with a moderate knee or 
ankle disability.  In this regard, there is no medical 
evidence documenting any ankylosis, removal or painful 
locking of semilunar cartilage or malunion of the tibia and 
fibula.  Therefore, the Board finds that the Veteran is not 
entitled to a higher or separate evaluation under Diagnostic 
Codes 5256, 5258, 5259 and 5262.

The Board has also considered whether an evaluation in excess 
of 10 percent for the Veteran's left knee disability is 
warranted based on the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, addressing the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  
DeLuca, 8 Vet. App. at 206-07.  A review of the record, 
however, shows that there are no additional factors which 
would restrict motion to such an extent that the criteria for 
an increased rating would be justified.  Specifically, 
although the Board notes the Veteran's complaints of pain, 
the Veteran has not been shown to have flexion limited to 45 
degrees or extension limited to 10 degrees.  Therefore, the 
Veteran's complaints of pain appear to have been taken into 
account in the currently assigned 10 percent rating.  
Accordingly, the Board finds that the holding in DeLuca and 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not provide a 
basis for a higher rating.

Additionally, the record contains no evidence showing the 
Veteran was entitled to a rating in excess of 10 percent at 
any point during the instant appeal.  Therefore, no staged 
ratings are appropriate.  See Fenderson, supra.  Thus, the 
Board finds that the currently assigned 10 percent evaluation 
is appropriate and that there is no basis for awarding a 
higher evaluation at any point during the appeal period.  
38 C.F.R. § 4.71a, Diagnostic Codes 5024-5271.

Thus, as the criteria for an initial disability evaluation in 
excess of 10 percent for the Veteran's retropatellar pain 
syndrome, left knee, have not been met, the appeal is denied.  
In essence, the preponderance of the evidence is against an 
initial disability evaluation in excess of 10 percent for 
this disorder.  Because the preponderance of the evidence is 
against the Veteran's claim, the benefit of the doubt 
provision does not apply.  As such, entitlement to an initial 
disability evaluation in excess of 10 percent for the 
Veteran's retropatellar pain syndrome, left knee, must be 
denied.

	D.  Residuals, Choroidal Rupture, Left Eye

In this case, the Veteran's residuals, choroidal rupture, 
left eye, are evaluated as 10 percent disabling pursuant to 
38 C.F.R. § 4.84a, Diagnostic Code 6099-6011.  As was noted 
above, with diseases, preference is to be given to the number 
assigned to the disease itself; if the rating is determined 
on the basis of residual conditions, the number appropriate 
to the residual condition will be added, preceded by a 
hyphen. 38 C.F.R. § 4.27 (2008).  When an unlisted disease, 
injury, or residual is encountered, requiring analogy, the 
diagnostic code number will be "built-up" as follows.  The 
first two digits will be selected from that part of the 
schedule most closely identifying the part, or system, of the 
body involved.  The last two digits will be "99" for all 
unlisted conditions.  38 C.F.R. §§ 4.20, 4.27 (2008).  The 
hyphenated diagnostic code in this case indicates that the 
unlisted eye disorder (6099) is the service- connected 
disorder and that localized scars, atrophy or irregularities 
of the retina, with irregular, duplicated, enlarged or 
diminished image, under Diagnostic Code 6011 is a residual 
condition.

Under 38 C.F.R. § 4.84a, Diagnostic Code 6011, a 10 percent 
disability rating is the maximum schedular rating available.  
However, there are other potentially applicable diagnostic 
codes which provide ratings greater than 10 percent.  See 
38 C.F.R. § 4.84a.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  The best 
distant vision obtainable after best correction by glasses 
will be the basis of rating visual acuity.  38 C.F.R. § 4.75.  
Under the 38 C.F.R. § 4.84a, impairment of central visual 
acuity is evaluated from noncompensable to 100 percent based 
on the degree of the resulting impairment of visual acuity.  
38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.

In considering the evidence of record under the laws and 
regulations a set forth above, the Board finds that the 
Veteran is not entitled to an initial disability rating in 
excess of 10 percent for his service-connected residuals, 
choroidal rupture, left eye.  In this regard, the Veteran was 
afforded a VA examination in June 2006.  At that examination, 
the Veteran complained of having metapmorphosias or 
distortions in his central vision of his left eye.  He had 
also noticed floaters and had described red tracers in his 
left eye, which had been intermittent.  Visual acuity without 
correction was 20/40 in the left without improvement.  
Visuals fields were full to count fingers.  The external 
examination was normal.  Extraocular movements were full with 
no diplopia.  His pupils were reactive there was no relative 
afferent papillary defect.  Applanation tonometry indicated 
pressure of 15 in the left eye.  Slit lamp examination showed 
mild meibomian gland dysfunction.  The conjuctiva and cornea 
were clear.  The anterior chambers were deep and quiet.  The 
iris was flat and clear.  The lens was clear in both eyes.  
Dilated funduscopic examination showed cup-to-disk ratio of 
0.15.  There was mild peripapillary atrophy.  The left eye 
was significant for peripapillary scarring in the vertical 
linear fashion, as well as a dense subretinal scar that 
involved the papillomacular bundle and was just nasal to 
fixation.  There were no associated active subretinal 
choroidal neovascularization and no subretinal hemorrhage or 
subretinal fluid.  There was significant retinal pigment 
epithelial changes and distortion and waviness in the macula, 
which did involve the fovea.  He did have normal vessels 
otherwise, a few atrophic areas in the periphery.  Amsler 
grid was done in the left eye and showed central distortion 
in the central 10 degrees of fixation. 

The examiner noted the Veteran's history of trauma resulting 
in choroidal rupture of the left eye.  His condition did 
appear to be stable.  He did have a dense perifoveal 
subretinal scar, which caused retinal distortion and did 
involve the papillomacular bundle of the left eye.  His 
visual symptoms of distortion and waviness, as well as 
disparity between the images of his two eyes was consistent 
with the physical findings seen on the examination.

The Veteran was also afforded a VA examination in May 2004.  
At that examination, visual acuity without correction was 
20/40 -2 on the left.  There was no improvement with pinhole 
on the left.  Manifest refraction with a -0.025 lens on the 
left yielded no improvement in the vision of that eye.  
Pupillary exam revealed pupis that reacted from 6mm to 4mm in 
both eyes with no afferent papillary defect seen.  Visual 
fields were full to finger counting.  Motility was full.  
Tensions by Tono-Pen were 15.  Slit lamp examination revealed 
normal anterior segments, OU.  Dilated examination on the 
left eye revealed chorioretinal scar in the fovea with 
evidence for previous choroidal rupture.  The scar contained 
no signs of active bleeding.  There was no subretinal fluid 
noted at the time.  However, the scar was immediately 
subjacent to the fovea.  The examiner concluded that the 
Veteran was status post choroidal rupture in the left eye 
with the subsequent development of a choroidal neovascular 
membrane.  The process appeared to be stable at that time.  

Based on the findings detailed above, there is no basis for a 
rating in excess of 10 percent for loss of visual acuity for 
any portion of the rating period on appeal.  To achieve the 
next-higher 20 percent evaluation, the evidence must 
establish corrected vision loss of at least 20/70 in one eye 
and of 20/50 in the other eye.  38 C.F.R. § 4.84a, Diagnostic 
Codes 6078-6079.  Here, the Veteran's corrected visual acuity 
has never been shown to be as poor as 20/70 in his left eye, 
precluding the possibility of a higher rating.  In so 
finding, the Board acknowledges the Veteran's complaints made 
during the appeal consisting of blurred vision in the left 
eye.  However, as explained above, the objective criteria for 
an increased rating have not been satisfied.

The Board must also consider whether an increased rating is 
warranted based on loss of field of vision.  A note to the 
rating schedule indicates that an eye disability such as the 
Veteran's is to be rated from 10 to 100 percent disabling for 
impairment in visual acuity or field loss, pain, rest- 
requirements, or episodic incapacity.  A minimum 10 percent 
rating applies during active pathology.

In the present case, both the June 2006 and the May 2004 VA 
examinations revealed that the Veteran's visual field was 
normal in both eyes.  These findings are not contradicted by 
any other evidence of record.  Therefore, an increased rating 
based on loss of visual field is not warranted.  Moreover, 
the evidence does not show that an increase is warranted due 
to rest-requirements, or episodic incapacity.  Additionally, 
the Veteran has not had any ongoing significant treatment.  
Further, the evidence does not show that there is aphakia or 
paralysis of accommodation.  See 38 C.F.R. § 4.84a, 
Diagnostic Codes 6030, 6035.

Additionally, during the rating period on appeal, VA amended 
its regulations for rating disabilities of the eye.  73 Fed. 
Reg. 66,543 (Nov. 10, 2008).  It is indicated in the Federal 
Register that these amendments shall apply to all 
applications for benefits received by VA on or after December 
10, 2008.  As the Veteran's application for an increased 
rating of his left eye disability was received many years 
prior to December 10, 2008, the amended provisions are not 
for application here.

Additionally, the record contains no evidence showing the 
Veteran was entitled to a rating in excess of 10 percent at 
any point during the instant appeal.  Therefore, no staged 
ratings are appropriate.  See Fenderson, supra.  Thus, the 
Board finds that the currently assigned 10 percent evaluation 
is appropriate and that there is no basis for awarding a 
higher evaluation at any point during the appeal period.  
38 C.F.R. § 4.84a, Diagnostic Codes 6099-6011.

Thus, as the criteria for an initial disability evaluation in 
excess of 10 percent for the Veteran's residuals, choroidal 
rupture, left eye, have not been met, the appeal is denied.  
In essence, the preponderance of the evidence is against an 
initial disability evaluation in excess of 10 percent for 
this disorder.  Because the preponderance of the evidence is 
against the Veteran's claim, the benefit of the doubt 
provision does not apply.  As such, entitlement to an initial 
disability evaluation in excess of 10 percent for the 
Veteran's residuals, choroidal rupture, left eye, must be 
denied.

	E.  Perforated Tympanic Membrane, Right Ear 

The Veteran's perforated tympanic membrane, right ear, is 
currently evaluated as noncompensably disabling pursuant to 
38 C.F.R. § 4.87, Diagnostic Code 6211.  Under that 
Diagnostic Code, a noncompensable evaluation is assigned for 
perforation of the tympanic membrane.  This is the maximum 
rating allowed by the Rating Schedule. 

Accordingly, the Rating Schedule does not provide for a 
compensable rating for a perforation of the tympanic 
membrane.  38 C.F.R. § 4.87, Diagnostic Code 6211.  As such, 
no increase in the noncompensable rating currently assigned 
for this condition may be granted.

III.  Conclusion

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
service-connected disabilities are so exceptional or unusual 
as to warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service- connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service- 
connected disabilities have caused frequent periods of 
hospitalization or marked interference with his employment.  
In this regard, although the Veteran discussed difficulties 
that his service-connected disorders caused him at each of 
his VA examinations, he did report that any of his service-
connected disorders caused him any problems with his 
employment.  Thus, the evidence of record did not indicate, 
nor did the Veteran contend, that he had marked interference 
with employment due solely to his service- connected 
disabilities.  Additionally, the Board finds that the rating 
criteria to evaluate the Veteran's service-connected 
disorders reasonably describes his disability levels and 
symptomatology.  Therefore, the Veteran's disability picture 
is contemplated by the rating schedule and no extraschedular 
referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).




ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to an initial disability evaluation in excess of 
10 percent for retained shrapnel, right thigh, is denied. 

Entitlement to an initial disability evaluation in excess of 
10 percent for Achilles tendonitis, right ankle, is denied.

Entitlement to an initial disability evaluation in excess of 
10 percent for retropatellar pain syndrome, left knee, is 
denied.

Entitlement to an initial disability evaluation in excess of 
10 percent for residuals, choroidal rupture, left eye, is 
denied.

Entitlement to an initial compensable disability evaluation 
for perforated tympanic membrane, right ear, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


